DETAILED ACTION

 	The amendment filed February 3, 2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.  It is noted that claim 2 continues to be more than one sentence in length. Note the format of the claims in the patent(s) cited.
 	More specifically, claim 1 now purports to be a method of unlocking an automobile.  However, there are no actual method of steps positively recited in the claim.  Thus, the claim is indefinite in that it is unclear what the method of unlocking the automobile entails.  It is also pointed out that while claim 1 is written as a method claim, claims 2 and 4 which depend therefrom are written as apparatus claims further defining the “form-able sheath device” but not adding any steps to the “method” of claim 1.  Further, claim 2 describes the device as allowing a user to “manipulate objects” which is different from 
 	Regarding claim 4, the term “may” and the phrase "such as" render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Urff (2018/0229985) in view of Edwards et al. (2017/0150020) and Isenberg (2013/0079810).
 	The Urff publication discloses a method of unlocking an automobile using an air wedge (10”) in conjunction with a manipulation tool (16) as best shown in Figure 2.  While the tool (16) is broadly described as a long reach tool having the ability to access a variety of alternate door latches, lock, handles, and buttons (see paragraph [0083] of the Urff specification), it is not specifically disclosed as having a sheath that is formable in an infinite amount of ways as called for in the claims of the instant application.
 	However, the Edwards et al. publication shows a remote manipulation tool specifically designed for accessing objects located beyond locked or closed doors (see paragraph [0002], line 7 of Edwards et al.).  The Edwards et al. tool includes a control knob (35), a flexible sheath (32), a control rod (34), a grasping claw (38), and a camera (50).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a remote manipulation tool having a flexible sheath with a distal gripper, as taught by the Edwards et al. publication, as the remote manipulation tool (16) in the Urff assembly.  Further, it would have been obvious to form the resulting sheath out of a material that could maintain its purposely bent shape during use, as taught by Isenberg, so that a user could efficiently access different handles, locks, or buttons unique to a given automobile.  Regarding claim 4, the resulting tool could obviously include a camera attachment, similar to that shown in combination with the Edwards et al. tool, so that a user could more easily maneuver the distal end of the tool towards the desired lock, button, or latch for unlocking the automobile.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4 have been considered but are moot because the new ground of rejection relies on the newly cited Urff publication (2018/0229985) which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The amendment filed 2/3/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Newly presented Figure 8 is considered new matter because the original disclosure did not describe the sheath being able to support a weight of 8.6 pounds without being deformed.
Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1, 2, 3, 4, 5, 6, 7, A, B, and C” have been used to designate different elements in different Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Specification
The abstract of the disclosure is objected to because it is more than 150 words in length and includes legal phraseology such as “means” which should be avoided.  Correction is required.  See MPEP § 608.01(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weinraub (7,281,450), Lacina (2009/0000427), and Vigil (2012/0286233) all show it old and well known to use a remote manipulation tool in combination with a wedge tool for unlocking an automobile.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/16/2021